Bartol, J.,
delivered the opinion of this court.
This action was instituted by the appellants, to recover hire for certain negro slaves, alleged to be the property of Delia Denton, and to have been used and employed by the defendants’ testator, for his own benefit, from the year 1846 to the year 1856. The proof shows that the slaves in question belonged, before her marriage, to Charlotte A. Denton, the wife of the defendants’ testator, and mother of Delia Denton, the ward of the plaintiffs, and were conveyed by the ante-nuptial deed or settlement, executed by James D. Denton and wife, on the 13th day of July 1838, (for which see ante 404.) The only exception taken below, was to the refusal of the circuit court to allow the deed or marriage settlement to be offered in evidence by the plaintiffs.
In the argument of the cause in this court., it was not denied that the effect of the deed was to vest the legal estate in the trustee named therein, for the use of James Denton, and Charlotte, his wife, during their joint lives, and upon the death of Charlotte, without having made any disposition or appointment, for the use of her only child, Delia Denton, the ward of the plaintiffs. And we think, by a proper construe*407tion of the deed, and under the proof in the cause, the whole equitable interest in the negroes mentioned devolved upon Delia Denton, on the death of her mother.
13ut the question presented by the bill of exceptions, for the decision of this court, is, whether the ward of the plaintiffs had, under the deed, such a title as will enable them to maintain a suit at law? On the part of the appellants it has been contended, that on the death of Charlotte, without having made a deed or will, the object of the trust was fully accomplished, and that the whole estate, legal and equitable, became vested in the cestui que use. On the other hand, it is argued that the evidence offered disclosed a mere equitable-title in Delia Denton, which could not authorize her guardians to sue at law; the legal estate having been conveyed to a trustee, and being still outstanding. If this latter view be correct, then there was no error in the action of the circuit court; for no principle is better settled than that “by the common law, a cestui que trust has no standing in court vet propria persona; he can only assert his rights in a court of chancery. Green vs. Johnson, 3 G. & J., 389. At law the trustee, although clothed with the mere dry legal title, “is regarded as the real owner, and his name must be used in any action or other proceeding affecting the title to the property.” Hill on Trustees, 316. Unless, therefore, under the marriage settlement, the trust terminated on the death of Mrs. Denton, and the legal estate became vested in her daughter, this action cannot be maintained. This depends upon the construction of the deed. Personalty is not within the statute of uses,, and the legal title to the property, in this case, is unaffected by the operation of that statute. In Hill on Trustees, 248, it is said, that “the question as to the duration of the estate of the trustees, can rarely arise where the subject is personal estate; for in that case the whole legal interest is, in general, vested in the trustees by a gift, without any words of limitation, and will continue in them until divested by a legal transfer or assignment.” See, also, Hanson & Wife, vs. Worthington, 12 Md. Rep., 419. It is undoubtedly true, that “when a trust has been created in personalty, and all th& *408purposes of the-trust have ceased, or are at an end, the absolute estate is in the person entitled to the last use.” Rice vs. Burnett, 1 Speers Eq. Rep., 579. Harley vs. Platts, 6 Rich. Law Rep., 315. But this must depend on the plain intent and meaning of the instrument creating the (rust. Looking at the provisions of the marriage settlement in this case, we find no sufficient ground for saying that it intended the trust to terminate, and the estate of the trustee to be divested on the death of Mrs. Denton; on the contrary, the obvious intent and purpose was, that the trust should continue for the benefit of her child or children; and the title of the trustee was meant to continue, with the obligation and duty to preserve the property for their benefit, at least until they should become sui juris.
(Decided Oct. 29th, 1861.)
If Lavielle, the trustee selected by the deed, were now living, and asserting his title to the property, of to their hire, in a court of law, it can hardly be questioned that his right would be supported; and the same principle would apply to a new trustee, if one had been appointed in his place. The deed offered in evidence showed only an equitable title in the plaintiffs, which could give them no standing in a court of law, and there was no error in its rejection as evidence..

Judgment affirmed,.